TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 24, 2014



                                       NO. 03-14-00517-CV


                               Ronald Wayne Charles, Appellant

                                                  v.

                                  Dora Alicia Charles, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on July 31, 2014. Appellant has filed

a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.